Title: Joseph Coppinger to Thomas Jefferson, 15 September 1815
From: Coppinger, Joseph
To: Jefferson, Thomas


          
            Sir
             New York 15th September 1815
          
          Annexed you will find the Prospectus of the contemplated practical treatise on Brewing Malting & Tanning which will Probably be ready for delivery in three weeks from this day. If you will be Kind enough to give me the name of your Bookseller at Washington I will take care that some Copys be sent on to him for you and your friends to whom I request you will have the goodness to recommend this little work. Assuring you I have used my best endeavour to make it generally useful, and I trust on perusal you will find it so—
          I have the honor to be with great respect
          
            Sir Your obt Servt
            Joseph Coppinger
          
         